[DO NOT PUBLISH]

                        IN THE UNITED STATES COURT OF APPEALS
                                                                         FILED
                               FOR THE ELEVENTH CIRCUITU.S. COURT OF APPEALS
                                ________________________ ELEVENTH CIRCUIT
                                                                     JUNE 13, 2011
                                       No. 10-12928                   JOHN LEY
                                   Non-Argument Calendar                CLERK
                                 ________________________

                          D.C. Docket No. 7:07-cr-00467-RDP-TMP-1

UNITED STATES OF AMERICA,

lllllllllllllllllllll                                                Plaintiff-Appellee,

                                             versus

GEOFFREY FOSTER,

lllllllllllllllllllll                                              Defendant-Appellant.

                                ________________________

                          Appeal from the United States District Court
                             for the Northern District of Alabama
                                 ________________________

                                        (June 13, 2011)

Before BARKETT, MARCUS and ANDERSON, Circuit Judges.

PER CURIAM:

         J. Tim Coyle, appointed counsel for Geoffrey Foster, has filed a motion to

withdraw on appeal, supported by a brief prepared pursuant to Anders v.
California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967). In response, the

government has filed a motion to dismiss Foster’s direct appeal, asserting that his

notice of appeal was untimely. On June 12, 2008, the district court entered a

judgment of conviction against Foster for being a felon in possession of a firearm,

in violation of 18 U.S.C. § 922(g)(1). On June 18, 2010, more than two years after

Foster’s judgment was entered, Foster signed his pro se notice of direct appeal.

      We review de novo the interpretation of rules of federal procedure. United

States v. Lopez, 562 F.3d 1309, 1311 (11th Cir. 2009). A defendant’s notice of

appeal in a criminal case must be filed within 14 days after the entry of the

judgment being appealed. Fed.R.App.P. 4(b)(1)(A). In addition, the district court

may extend the time to appeal, upon a finding of excusable neglect or good cause,

for a period not to exceed 30 days from the expiration of the initial appeal period.

Fed.R.App.P. 4(b)(4). Unlike the time limits governing appeals in civil cases, the

deadline in Rule 4(b) of the Federal Rules of Appellate Procedure (“Rule 4(b)”)

for filing a notice of appeal in a criminal case is not jurisdictional because it is not

grounded in a federal statute. Lopez, 562 F.3d at 1312-13. In fact, it is a rule “for

processing claims that assure[s] relief to a party properly raising [it],” and the

failure to argue timeliness forfeits that contention. Id. at 1312 (quotation omitted).

When the government properly objects to the untimeliness of a defendant’s

                                           2
criminal appeal, we “must apply the time limits of Rule 4(b).” Id. at 1314.



      Because Foster’s notice of appeal was filed two years after the entry of

judgment and the government has raised the issue of timeliness in its motion to

dismiss, we apply the Rule 4(b) time limits. See Lopez, 562 F.3d at 1314.

Furthermore, because Foster’s notice of appeal was not filed within 30 days of the

expiration of the appeal period, he is not eligible for an extension of the appeal

period under Rule 4(b)(4). Fed.R.App.P. 4(b)(4); Lopez, 562 F.3d at 1314.

Therefore, we dismiss Foster’s appeal as untimely. Based on this holding, we

deny Coyle’s motion to withdraw as moot.

      The government’s motion to dismiss Foster’s appeal is GRANTED and

counsel’s motion to withdraw is DENIED as moot.




                                          3